DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that the claims no longer include the word “means” and no claim limitations are currently being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected for being unclear. Claim 1 states that “the plurality of flat members are affixed onto the band without being fixed in relation to each other.” In the embodiments of claim 5 in combination with claim 1 it is unclear if the flat members are or aren’t fixed in relation to each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0215506 (Sim) in view of US 3,654,938 (Spangler et al.).

    PNG
    media_image1.png
    401
    670
    media_image1.png
    Greyscale

Sim Fig. 1A Annotated
Regarding claim 1, Sim discloses a head covering (Fig. 1A) (1), comprising:
a band portion (Fig. 1A Annotated) (Band Portion) that is made of a thin, elastic fabric (Abstract, lines 1-3) (Spandex is a thin, elastic fabric) in a shape of a flat strip or loop (see Fig. 1A);
a top portion (Fig. 1A Annotated) (Top Portion); and
TM hook sheet (Paragraph 0060, lines 5-7) that is attached to, is incorporated in, or constitutes an outer surface of the head covering for attaching hairpieces onto the head covering (Paragraph 0060).
Sim is silent to a top portion comprising a plurality of flat members that triangular shape that narrows at each flat member’s top end and projecting toward a side of the band portion, wherein the plurality of flat members is affixed onto the band without otherwise being fixed in relation to each other; and that the VelcroTM hook sheet that is attached to, is incorporated in, or constitutes an outer surface of the flat members.

    PNG
    media_image2.png
    452
    632
    media_image2.png
    Greyscale

Spangler et al. Figure 1 Annotated

    PNG
    media_image3.png
    452
    540
    media_image3.png
    Greyscale

Spangler et al. Figure 2
Spangler et al. teaches a head covering with a top portion (Fig. 1 Annotated) (Top Portion) comprising a plurality of flat triangular sections (Figs. 1-2) (14) one on either side of the cap (Fig. 2) that narrow at each flat member’s top end (Fig. 1 Annotated) (Top End of Flat Member). The plurality of flat members are affixed onto the rest of the head covering without being fixed in relation to each other. The plurality of flat members are designed to cover the head at the temples (Spangler et al., Col. 3, lines 27-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of the head covering of Sim to include a plurality of triangular flat members that are affixed to the band without being fixed in relation to each other, as taught by Spangler et al. in the analogous art of head covers, for the purpose of covering the temples. The VelcroTM hook sheet that is 
Regarding claim 4, Sim in view of Spangler et al. discloses that the plurality of flat members are an integral part of the top portion (Integral defined as: necessary to make a whole complete). The temple taps are an important part of the head covering to make fully cover the user’s head where hair naturally grows (Spangler et al., Col. 3, lines 27-31).
Regarding claim 6, Sim discloses a hair extension system comprising:
a band portion (Fig. 1A Annotated) (Band Portion) that is made of a thin, elastic fabric (Abstract, lines 1-3) (Spandex is a thin, elastic fabric) in a shape of a flat strip or loop (see Fig. 1A)
a top portion (Fig. 1A Annotated) (Top Portion); and
a VelcroTM hook sheet (Paragraph 0060, lines 5-7) that is attached to, is incorporated in, or constitutes an outer surface of the flat members for attaching hairpieces onto the head covering (Paragraph 0060); and
one or more hairpieces (Figure 2A) (5), each comprising: one or more hair strands (Paragraph 0067), and Velcro™ loop sheet (Figure 2A) (5A) (Paragraph 0067 describes VelcroTM) that is attached to, is incorporated in, or constitutes a part of the one or more hair strands (Paragraph 0067).
Sim is silent to a top portion comprising a plurality of flat members that triangular shape that narrows at each flat member’s top end and projecting toward a side of the 
Spangler et al. teaches a head covering with a top portion (Fig. 1 Annotated) (Top Portion) comprising a plurality of flat triangular sections (Figs. 1-2) (14) one on either side of the cap (Fig. 2) that narrow at each flat member’s top end (Fig. 1 Annotated) (Top End of Flat Member). The plurality of flat members are affixed onto the rest of the head covering without being fixed in relation to each other. The plurality of flat members are designed to cover the head at the temples (Spangler et al., Col. 3, lines 27-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the top portion of the head covering of Sim to include a plurality of triangular flat members that are affixed to the band without being fixed in relation to each other, as taught by Spangler et al. in the analogous art of head covers, for the purpose of covering the temples. The VelcroTM hook sheet that is attached to the outer surface of the head covering of Sim would extend to the flat members in order to enable the user to attach hair pieces to the temple region of the head covering. 


Response to Arguments
Applicant's arguments filed on 03/22/2021 have been fully considered but they are not persuasive.
In response to the argument that Sim (2017/0215506) discloses a head covering with made of loop sheets rather than hook sheets, Sim discloses that the head cover “has a variety of locations or spaces for placement of connection devices (2) such as a strip of material having a Velcro hook or loop device attached to said strip of material.” The head cover of Sim may have either VelcroTM hook sheet or VelcroTM loop sheet.
In response to the argument that the V-shaped cutouts of Collens are cemented together prior to form a complete dome shape and this teaches away from “the plurality of flat members are affixed onto the band portion without being fixed in relation to each other”, Spangler et al. has been used to teach a plurality of triangular flat members that are affixed to the band without being fixed in relation to each other so this argument is moot in view of new grounds of rejection necessitated by amendment. 

Allowable Subject Matter
Claim 7 is allowed. The following is an examiner’s statement of reasons for allowance:
An exemplary reference characteristic of the closest known prior art, US 2017/0215506 (Sim) discloses a hair extension method, comprising:
covering a head with a head covering (Paragraph 0002, lines 4-5) (Figure 1 A) (1) comprising 
a band portion (Figure 1A Annotated) (Band Portion) that is made of a thin, elastic fabric (Abstract, lines 1-3) (Spandex is a thin, elastic fabric) in a shape of a flat strip or loop (see Fig. 1A)

a VelcroTM hook sheet (Paragraph 0060, lines 5-7) that is attached to, is incorporated in, or constitutes an outer surface of the flat members for attaching hairpieces onto the head covering (Paragraph 0060); 
Sim is silent to the plurality of flat members being triangular shape that narrows at each flat member’s top end and projecting toward a side of the band portion, wherein the plurality of flat members is affixed onto the band without otherwise being fixed in relation to each other. Sim is also silent to attaching one or more hairpieces to a plurality of flat members of the head covering that are lied on a scalp area.
Spangler et al. teaches a head covering with a plurality of flat triangular sections (Figs. 1-2) (14) one on either side of the cap (Fig. 2) that narrow at each flat member’s top end (Fig. 1 Annotated) (Top End of Flat Member). The plurality of flat members are affixed onto the rest of the head covering without being fixed in relation to each other. The plurality of flat members are designed to cover the head at the temples (Spangler et al., Col. 3, lines 27-31).
Spangler et al. does not teach a step of attaching one or more hairpieces to a plurality of flat members of the head covering that are lied on a scalp area. With the configuration of the plurality of flat members of Spangler et al. it would have be obvious to attach one or more hairpieces to a plurality of the flat members and the flat members are not lied on the scalp area of the user, they are lied on the temple area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0332917 discloses a head covering with a plurality of triangular sections that are tied together to fit on the head of the user.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL PHILIP BISSETTE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772